Case 1:20-cr-00036-AJN Document 11 Filed 02/11/20 Page1of1
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

February 11, 2020

VIA ECF

wos . eee SUD tae
i
tf
oe
i

To se ne ne i

   
 

The Honorable Alison J. Nathan
United States District Judge

Southern District of New York i :
40 Foley Square FEB 12 20207
New York, New York 10007 oe an

Re: United States v. Motty Drizin,20Cr.36(AIN)
Dear Judge Nathan:

The Government respectfully submits this letter to advise the Court that the Government
has denied the defendant’s application for a deferred prosecution agreement in the above-
referenced case and to request that the Court schedule a change of plea hearing for February 20, SO)

2020, at 12:45 p.m. The Government has confirmed the availability of defense counsel and The +
aéféndant on that date at that time. RET)

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

“ee la
By: NY
Timothy Capozzi

Assistant United States Attorney
(212) 637-2404

 

cc: Saul Bienenfeld, Esq. (by email)

  

Hay ARISON J. NATHAN
UNITED STATES DISTRICT JUDGE

 
